Title: Thomas Jefferson to William Short, 15 May 1815
From: Jefferson, Thomas
To: Short, William


      
        Dear Sir
        
Monticello
May. 15.
15.
      
      Your favor
of the
3d finds me just
on my departure for
Bedford, and
I return you therefore the paper you inclosed
me, without delay. to the fact of the want of time I will further add
that no person on earth would more willingly than myself do whatever was within
my power to reward with the honors they have merited our naval heroes, for the
respect which their heroism has procured for our country, and for the
humiliations they have inflicted on an insulting, a vindictive, and causeless
enemy. but I never had that sort of poetical fancy which qualifies for
allegorical devices, mottos Etc. painters, poets, men of happy imagination can
alone do these things with taste. I must therefore refer it back to you for
some one who will do justice to the subject.the re-revolution of
France furnishes an additional element of calculation for
the problem of your return to
France. adversity may have taught
Bonaparte
moderation; but I apprehend that his temper & particular kink of insanity
render him incapable of that. what a treat indeed would the conversation of
Dupont be! he must totally
despair for his country, as I do. a military despotism is now I fear
fixed on it permanently. among the victims of his return to power, I
contemplate but one with pleasure;
the insult com that is
the Pope. the insult which
he and the
bigot
of
Spain have offered to the lights of the
19th century by the
reestablishment of the
inquisition admits no forgiveness. how happily distant
are we from the bedlam of Europe. affectionately
Adieu.
      Th:
Jefferson
    